DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
	The claims as presented are directed to different inventions. However, the examiner has decided that examining the different inventions does not currently provide a serious burden to the examiner. The examiner reserves the right to restrict the inventions if the claims are amended such that the inventions diverge and would cause a serious burden to the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,782,184. Although the claims at issue are not identical, they are not patentably distinct from each other because
the difference between the invention of claims 1-6 of the current application and the invention of claims 1-17 of the patent lies in the fact that the invention of claims 1-17 of the patent includes more elements and is thus more specific. Thus the invention of .
Claims 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,799,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1-3 of the current application and the invention of claims 7-10 and 12 of the patent lies in the fact that the invention of claims 7-10 and 12 of the patent includes more elements and is thus more specific. Thus the invention of claims 7-10 and 12 of the patent is in effect a "species" of the "generic" invention of claims 1-3 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-3 are anticipated by claims 7-10 and 12, claims 1-3 are not patentably distinct from claims 7-10 and 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



s 1-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Comparetto (U.S. Patent 5,147,364).
Comparetto discloses a device (see Figures 1-10) comprising an alignment frame (51) configured to support a limb (12) in a fixed orientation (element 51 is fixed to a bone in a set orientation) and a cutting system. The cutting system includes a post member (50) extending through a central axis of rotation (a longitudinal axis of element 50), wherein the cutting system includes a cutting window (60) that defines a cutting arc (17) by limiting a range of motion between a first cutting position (the first end of slot 60) and a second cutting position (the opposite end of the slot). The device further comprises a drill guide (see Figure 10), wherein the drill guide is removably positioned on the post member (elements 47 and 48 of the drill guide are capable of being removed from element 50). The device further comprises a cutting tool, such as a milling tool (65) rotatably coupled to the post member (element 65 is rotatably coupled to element 50 by elements 47 and 48). 
Claims 7, 9, and 13-14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Houston (U.S. Patent 5,634,927).
Houston discloses a method of using a device comprising the steps of fixing a limb (24) relative to a positioning device (12), establishing a central axis of rotation of a cutting tool (element 54 has a longitudinal axis that is a central axis of rotation for the device), removing bone from the limb with the cutting tool (element 54 is used to cut openings 66 in element 24), securing a drill guide (14) comprising a plurality of drill openings (44 and 46) to the positioning device, and drilling a plurality of holes (23 and 25) in the limb through the drill openings, wherein the drilling of the plurality of holes is . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775